        Case 2:20-cr-00126-APG-VCF Document 97 Filed 12/01/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89109
 5   (702)388-6577
     Erin_Gettel@fd.org
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                                DISTRICT OF NEVADA
10
     United States of America,                   Case No. 2:20-cr-00126-APG-VCF
11
                   Plaintiff,                    Emergency Motion to Modify
12
                                                 Conditions of Pretrial Release
           v.
13
     Tyree Walker,
14
15                 Defendant.

16
17         Section 3142(c)(3) of Title 18 of the United States Code gives courts

18   authority to amend or impose additional or different conditions of release at any
19   time after consideration of the release factors under the Bail Reform Act. Tyree
20   Walker has been on pretrial release in this arson case—his first felony offense—
21   for nearly six months during which he has been fully compliant.
22         Walker’s bond restricts his travel to Clark County, Nevada.1 Walker
23   requests that his bond be modified to permit him to travel to Saginaw, Michigan,
24
     from December 7–14, 2020, to attend the funeral service of his grandfather and to
25
     visit family. Walker’s bond further establishes Walker’s uncle, James Edward
26
     Edrby, Jr., as his third-party custodian. Walker will be traveling to Michigan


           1   ECF No. 63 at 2.
        Case 2:20-cr-00126-APG-VCF Document 97 Filed 12/01/20 Page 2 of 3




 1   with his uncle, so he will be under the watchful eye of his third-party custodian
 2   during this trip. The purpose of this trip, the supervision by Walker’s third-party
 3   custodian, the trip’s limited duration, and Walker’s success while on pretrial
 4   supervision to date all support granting this request. So that Walker and his
 5   family can make travel arrangements as soon as possible, he respectfully
 6   requests an expedited ruling on this request.
 7
           DATED: December 1, 2020
 8
                                              Rene L. Valladares
 9                                            Federal Public Defender
10                                       By: /s/ Erin Gettel
11                                            Erin M. Gettel
                                              Assistant Federal Public Defender
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                               2
        Case 2:20-cr-00126-APG-VCF Document 97 Filed 12/01/20 Page 3 of 3




 1                   CERTIFICATE OF ELECTRONIC SERVICE

 2         The undersigned hereby certifies that he is an employee of the Federal
 3   Public Defender for the District of Nevada and is a person of such age and
 4   discretion as to be competent to serve papers.
 5         That on December 1, 2020, he served an electronic copy of the above and
 6   foregoing Emergency Motion to Modify Conditions of Pretrial Release by electronic
 7
     service (ECF) to the person named below:
 8
 9
                  NICHOLAS A. TRUTANICH
10                United States Attorney
                  STEPHANIE N. IHLER
11                Assistant United States Attorney
                  501 Las Vegas Blvd. South
12                Suite 1100
                  Las Vegas, NV 89101
13
14                                              /s/ Brandon Thomas
                                                Employee of the Federal Public
15                                              Defender

16
17
18
19
20
21
22
23
24
25
26

                                                3
